DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-5, 20, 21, and 25-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, i.e., an abstract idea, and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not integrate the abstract idea into a practical application or amount to significantly more than just an abstract idea.  The claim(s) is/are directed to the abstract idea of:

receiving a first market data update from an electronic exchange during a trading session, wherein the first market data update comprises a first last traded price available for the tradeable object at a first time during the trading session;

identifying a plurality of conditions wherein each condition is associated with a market condition, and wherein the market condition associated with each condition is associated with a rule;

determining during the trading session, that a first market condition of a first condition of the plurality of conditions is satisfied by identifying that the first last traded price in a first market update is below the first best bid price or above the first best ask price in the first market update, and only one of the first best bid price and the first best ask price is identified in the first market update;

setting a current value of the tradeable object to the first last traded price based on a rule associated with the first condition;

providing the current value of the tradeable object;

receiving a second market update including market data for the tradeable object, wherein the second market update comprises at least one of the following market data for the tradeable object: a second best bid price, a second best ask price, and a second last traded price available for the tradeable object at a second time during the trading session, wherein the second time is later than the first time;

determining during the trading session, that the first market condition of the first condition is satisfied based on the second market update;

updating the current value of the tradeable object to the second last traded price; 

providing the updated current value of the tradeable object;

determining, by a risk management system, a margin value based on the provided updated current value of the tradeable object;

adjusting, by the risk management system, a margin requirement based on the determined margin value; and

displaying, by the risk management system, an indicator representing the adjusted margin requirement in relation to an indicator of the tradeable object.


This is considered to be a mental process or a certain method of organizing human activity (i.e., the fundamental economic practice of determining the value of a tradeable object).  
Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., using a gateway computer) fails to integrate the abstract idea into a practical application.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  Regarding the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se (i.e., performing various steps with the gateway) fails to integrate the abstract idea into a practical application.  In the examiner’s view, these elements are not sufficient to integrate the abstract idea into a practical application because they are recited at such a high level of generality that they amount to nothing more than mere instructions to implement or apply the abstract 
Regarding independent claim 1, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.  The examiner gives official notice that it is conventional and well-known to use a computer such as a gateway to receive and transmit data, update values, etc.  The dependent claims are considered to be part of the abstract idea above and merely act to further limit it.  In the dependent claims, the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: mere instructions to implement the idea on a computer functioning in a standard mode of operation or matters that are routine and conventional in the field.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) integrate the abstract idea into a practical application or amount to significantly more than the abstract idea itself. Therefore, the 
To address this rejection, the examiner suggests reviewing the recent Federal Circuit Court decisions and USPTO guidelines related to U.S.C. 101 for guidance on what is considered statutory subject matter.

Response to Arguments
3.	Applicant's arguments filed March 15, 2021 have been fully considered but they are not persuasive.  Applicant argues that the rejection under U.S.C. 101 is in error and should be withdrawn.  It is asserted that the claims are not directed to an abstract idea but are directed to particular features and functionality of an electronic trading system which is an example of “other technology”, the claims do not recite a mental process that can practically be performed in the human mind or a fundamental economic practice, and the other recited elements in the claims integrate the abstract idea into a practical application in a manner that imposes a meaningful limit on the idea, in particular, an indicator is determined and displayed that allows a trader to accurately manage a margin requirement.  Also, applicant notes that a recent PTAB decision in the case of Smith is Informative and relevant to the instant application.
The examiner disagrees and stands by the rejection above.  The examiner points out that the abstract idea has been clearly identified in the rejection above and has been classified as a mental process or a certain method of organizing human activity.  In the examiner’s view, the claims are concerned with determining the current value of a tradeable object which would be considered a fundamental economic practice.  . 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R BUCHANAN whose telephone number is (571)272-8134.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 5712726790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CHRISTOPHER R. BUCHANAN
Examiner
Art Unit 3627


/C.R.B/Examiner, Art Unit 3627 


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627